ELLISON, J.
— The defendant was.prosecuted by information before a justice of the peace of Boone county for pettit larceny. He was convicted in that court and appealed to the circuit court of that county. He was again convicted and has appealed to this court.
He filed a motion in the circuit court to dismiss the cause for the reason that that court had no jurisdiction. The motion was overruled. The grounds of the motion were that there was no transcript from the justice filed with the circuit court.
*405Since it was not pretended that defendant was under a charge originating in the circuit court its derivative jurisdiction should be made to appear by a proper transcript from the inferior court showing the origin of the case and such further matter as wo-uld confer authority upon the court to which it has been taken to try it anew. The transcript filed in this court on this appeal fails to show any transcript whatever from the justice of the peace. The only record entry on the subject of this case in the circuit court in this respect, is the following, made in vacation :
“Now on this, the thirty-first day of Máy, 1899, comes the defendant by his attorney and files his appeal from the justice’s court in this cause.” The only other reference in the whole record to a justice of the peace court is the marginal venue to the information as follows: “In the justices court of W. S. Pratt, J. P. for Columbia township, Boone county, Missouri.” There is nothing to show any proceedings begun before a justice or that there was a trial.
Gideon v. Hughes, 21 Mo. App. 528. Indeed, the case in the circuit court, so far as the record here shows, was wholly without support.
The judgment will be reversed.
All concur.